1 TEXAS INDUSTRIES, INC. DAVENPORT & COMPANY INFRASTRUCTURE AND BASIC INDUSTRY CONFERENCE MARCH 3, 2011 2 FORWARD-LOOKING STATEMENT Certain statements contained in thispresentation are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.Such statements are subject to risks, uncertainties and other factors, which could cause actual results to differ materially from future results expressed or implied by such forward-looking statements.Potential risks and uncertainties include, but are not limited to, the impact of competitive pressures and changing economic and financial conditions on Texas Industries’ business; changes in economic conditions specific to any one or more of Texas Industries’ markets; the cyclical and seasonal nature of
